[lyris_8k2x1x1.jpg]

April 11, 2008

Heidi Mackintosh

From: Luis Rivera

Dear Heidi,

Thank you for meeting with us! Everyone here has enjoyed speaking with you, and
we’d like you to join Lyris. I am pleased to confirm the offer made to you for
the position of Chief Financial Officer. Your start date will be May 1, 2008
working in our Emeryville office, reporting to Luis Rivera, Chief Executive
Officer.

The terms of this offer include:

 * An annual base salary of $220,000, paid to you semi-monthly 
 * An annual merit bonus of up to 22.5%, paid out quarterly. This bonus is based
   on MBOs to be mutually determined with the CEO as well as company
   performance. 
 * 6 months severance pay if terminated without cause after 6 months of
   employment. 
 * For the avoidance of doubt, for the purposes of your entitlement to severance
   and for termination without cause, “Without Cause” shall be defined as a
   termination by the Company of your employment for any reason other than a
   termination based upon “Cause”, death or “Disability”:

For this purpose, “Cause” shall be defined as (i) your failure to perform your
obligations and duties hereunder to the satisfaction of the Company, which
failure is not remedied within 15 days after receipt of written notice from the
Company; (ii) your commission of an act of fraud upon, or willful misconduct
toward, the Company or any of its affiliates; (iii) your material breach of
Section 3, Section 4, Section 6 or Section 8 of the PIIA, which in any case is
not remedied within 15 days after receipt of written notice from the Board or
the Company; (iv) your conviction of any felony (or a plea of nolo contendere
thereto) or any crime involving moral turpitude; or (v) your failure to carry
out, or comply with, in any material respect any directive of the Board
consistent with the terms of the PIIA, which is not remedied within 15 days
after receipt of written notice from the Board or the Company. Any written
notice from the Board or the Company pursuant to termination for Cause shall
specifically identify the failure that it deems to constitute Cause.

For this purpose, “Disability” shall be defined as your inability to perform
your employment duties and obligations for a period of 180 consecutive days due
to mental or physical incapacity as determined by a physician selected by the
Company or its insurers and acceptable to you or your legal representative (such
agreement as to acceptability not to be withheld unreasonably);

 * Your position is exempt, which means you are not eligible for overtime pay
 * Flexible Spending Accounts for Healthcare & Dependent care 
 * 15 days paid vacation per year 
 * 10 days paid sick leave per year 
 * Partially-subsidized medical, dental and vision plans 
 * 401(k) plan after one month of employment
 * A stock option grant of 400,000 shares with 25% vesting after the first year,
   and quarterly annual vesting thereafter (pending board approval, and subject
   to the terms of the operative Stock Option Plan and executed Stock Option
   Agreement).


[lyris_8k2x1x2.jpg]

--------------------------------------------------------------------------------

Your responsibilities in this role will include, but not be limited to, the
following:

 * Ensure fiscal accountability in the management and review of all accounting
   transactions including accounts payable, accounts receivable, fixed assets,
   payroll and benefits administration as well as compliance with GAAP, IRS and
   other applicable requirements
 * Ensure all necessary internal accounting controls are in place and develop
   accounting policies and procedures accordingly
 * Manage entire annual audit process, including preparation of information in
   accordance with GAAP, engagement of external auditors and preparation of
   financial statements
 * Manage all financial reporting activities for internal and external purposes
   including reports for management, and federal and state agencies
 * Manage cash flow to maximize investment returns while ensuring adequate
   available funds as needed
 * Assist CEO in preparation and monitoring of annual budget, pro forma and
   forecasts
 * Handle risk management activities including recommending insurance coverage
   needed for organization and administering insurance policies
 * Ensure that financial management policies and programs are aligned with
   company’s strategic goals, objectives and performance outcomes
 * Ensure that the company is in full compliance with federal, state and local
   laws and regulations
 * Evaluate, recommend, develop, implement and manage the management, financial
   and administrative tools required to monitor Company’s progress on financial
   and operational goals
 * Manage all aspects of Investor relations
 * Promote and demonstrates core values of integrity, communication, teamwork
   and innovation among and between team members, creating a work environment
   for employee enrichment and development
 * Oversee the Human Resources team

Your employment will also be subject to the following additional conditions:

 * You must abide by Lyris’ rules, regulations, and practices (including but not
   limited to those concerning work schedules, vacation and sick leave) as they
   may from time to time be adopted or modified, herein and in the Lyris
   Employee Handbook.
 * You must complete and execute the enclosed standard Lyris Proprietary
   Information and Inventions Agreement (“PIAA”).
 * The information you have provided in connection with your application for
   employment must be complete and accurate, and the results of your reference
   checks (and where applicable, background check) must be acceptable to the
   Company.

The Company maintains an at-will employment relationship with all employees.
This means that employment is terminable by you or the company, at any time for
any reason, with or without cause.

This covers the main points of our employment offer to you. Kindly indicate your
acceptance of our offer by signing one copy of this letter and returning it to
Amanda Griffith in Human Resources via fax 510-225-2330 (private fax) by April
18, 2008.

Best regards,

 

Luis Rivera
Chief Executive Offer


Accepted:      Date:      Heidi Mackintosh   


--------------------------------------------------------------------------------